Case: 15-11768   Date Filed: 02/18/2016   Page: 1 of 4


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 15-11768
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:11-cr-20536-JAL-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                     versus

JUAN CARLOS PAULINO,
a.k.a. Jose Carlos Paulino,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (February 18, 2016)

Before TJOFLAT, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Juan Paulino appeals from the district court’s denial of his 18 U.S.C. §

3582(c)(2) motion for a reduction in sentence. Paulino was originally sentenced to
              Case: 15-11768    Date Filed: 02/18/2016   Page: 2 of 4


the statutory mandatory minimum of 60 months’ imprisonment after a conviction

for conspiracy to import 100 kilograms or more of marijuana, in violation of 21

U.S.C. §§ 952(a), 960(b)(2)(G), and 963. On appeal, he argues that he is eligible

for a reduction because: (1) Amendment 782 of the Sentencing Guidelines applies

to him; and (2) the district court erred in finding that the government had not made

a motion under 18 U.S.C. § 3553(e) authorizing the court to reduce his sentence

below the statutory mandatory minimum. After careful review, we affirm.

      We review de novo a district court’s legal conclusions about the Sentencing

Guidelines and the scope of its authority under 18 U.S.C. § 3582(c)(2), and review

for clear error the underlying factual findings. United States v. Davis, 587 F.3d
1300, 1303 (11th Cir. 2009). Under § 3582(c)(2), a district court may reduce the

prison sentence of a “defendant who has been sentenced to a term of imprisonment

based on a sentencing range that has subsequently been lowered by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1). “The

purpose of § 3582(c)(2) is to give a defendant the benefit of a retroactively

applicable amendment to the guidelines . . . But [a defendant] is not to receive a

lower sentence than he would have received if the amendment had been in effect at

the time of his sentencing.” United States v. Glover, 686 F.3d 1203, 1206 (11th

Cir. 2012); see also United States v. Hippolyte, 712 F.3d 535, 542 (11th Cir. 2013)




                                         2
              Case: 15-11768   Date Filed: 02/18/2016   Page: 3 of 4


(“Section 3582(c)(2) does not authorize a sentence reduction if a guidelines

amendment does not have the effect of reducing the defendant’s sentence.”).

      The grounds upon which a district court may reduce a defendant’s sentence

pursuant to § 3582(c)(2) are narrow. United States v. Berry, 701 F.3d 374, 376

(11th Cir. 2012).   For a defendant to be eligible for such a reduction, the

Sentencing Commission must have amended the guideline at issue, that

amendment must have lowered the defendant’s applicable sentencing range, and

the amendment must also be listed in U.S.S.G. § 1B1.10(d). See 18 U.S.C. §

3582(c)(2); U.S.S.G. § 1B1.10(a)(1) & comment. (n.1(A)).           The applicable

guideline range is a defendant’s guideline range before any departures or

variances. U.S.S.G. § 1B.10 comment. (n.1(A)).

      Amendment 782 may serve, when applicable, as the basis for a sentence

reduction. See U.S.S.G. § 1B1.10(d). Effective November 1, 2014, Amendment

782 provides a two-level reduction in base offense levels for most drug quantities

listed in § 2D1.1(c). U.S.S.G. App. C, amend. 782.

      A statutory mandatory minimum term of five years’ imprisonment exists for

defendants convicted of crimes under 21 U.S.C. § 952(a). 21 U.S.C. § 960(a),

(b)(2). A district court can impose a sentence below a statutory minimum after the

government authorizes it via a § 3553(e) substantial assistance motion. Melendez

v. United States, 518 U.S. 120, 125-30 (1996). However, a § 5K1.1 substantial


                                        3
              Case: 15-11768     Date Filed: 02/18/2016   Page: 4 of 4


assistance motion cannot, on its own, permit a departure below a statutory

minimum. Id.

       In this case, the district court did not err in denying his § 3582 motion for a

reduction in sentence. As the record shows, the district court did not clearly err in

its factual finding that the government did not make a § 3553(e) motion

authorizing a departure below the statutory mandatory minimum. The record

supports the district court’s conclusion that the motion was made only pursuant to

§ 5K1.1, authorizing only a departure below the Guidelines minimum; indeed, the

record reflects that neither the government nor the sentencing court mentioned §

3553(e) during sentencing, but they did specifically refer to § 5K1.1. Thus, even if

Amendment 782 had been in effect at the time of Paulino’s sentencing and even if

it lowered his applicable guideline range, the lowest sentence available was the one

he received after the § 5K1.1 departure -- 60 months. Because a defendant cannot

receive a lower sentence than he would have received if the amendment had been

in effect at the time of the original sentencing, the district court did not err in

concluding that no further reduction was available.

      AFFIRMED.




                                          4